      (4)   Pursuant to Title 18 of the United States Code, Section 3161(h)(7),

the ends of justice served by granting the continuance outweigh the best

interests of the public and Defendant in a speedy trial.

      WHEREFORE, it is on this 8th day of July, 2021;

      ORDERED that this action be, and it hereby is, continued from the date

this Order is signed through and including September 30, 2021; and it is

further

      ORDERED that the period from the date this Order is signed through

and including September 30, 2021 shall be excludable in computing time

under the Speedy Trial Act of 1974.




                                      HONORABLE LEDA DUNN WETTRE
                                      United States Magistrate Judge


Form and entry consented to:




Ke



Is/ Kendall Randolph
Kendall Randolph
Special Assistant United States Attorney
